Citation Nr: 1441779	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  09-37 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected sinusitis or allergic rhinitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The Veteran served on active duty from August 1991 to December 2000.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2011, the Veteran testified at a Travel Board hearing before the undersigned; a transcript of this hearing is of record.

In September 2011, the Board remanded this matter for additional development.

The Board notes that also on appeal was the denial of service connection for headaches.  Since a July 2012 rating decision granted service connection for this disability, the matter is no longer before the Board for consideration.  See Grantham v. Brown, 114 F. 3d 1156 (Fed Cir. 1997).

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records from August 2012 to May 2013.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.  The most recent Supplemental Statement of the Case was issued in July 2012.  Therefore these records were not reviewed prior to the Board's receipt of the case.  On remand, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review these and any other records added to the paper or virtual file prior to readjudication the claim.   

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

This matter was previously remanded.  Unfortunately, the requested VA examination opinion was not sufficiently compliant with the Board's request so the matter must be remanded.   See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A veteran is entitled to compliance with remand directives, and the Board itself commits error, as a matter of law, in failing to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); and Dyment v. West, 13 Vet. App. 141, 146-4 (1999) (indicating situations when it is acceptable to have "substantial," even if not "exact" or "total," compliance with remand directives).

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the examiner that provided the November 2011 opinion concerning the Veteran's hypertension, if available.  Otherwise, the claims file should be given to another similarly qualified medical professional for a supplemental opinion.

a) Based on a review of the record, he or she must provide an opinion regarding the following: 

i) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was proximately due to or the result of her service-connected sinusitis or allergic rhinitis;

ii) whether it is at least as likely as not (50 percent or greater probability) that her hypertension was aggravated (permanently worsened) by her service-connected sinusitis or allergic rhinitis.

b) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

c) The advised is reminded that the opinion must adequately address causation AND aggravation in order to be compliant with the remand directives.

2.  The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and her representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



